Citation Nr: 0715880	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-06 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred on July 13, 2003, in connection with private 
hospital emergency room treatment at Largo Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1999 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on July 13, 2003, in connection with private 
hospital emergency room treatment at Largo Medical Center.

2.  In July 2003, service connection was in effect for a 
single disability, major depressive disorder, evaluated as 30 
percent disabling.  The combined evaluation was 30 percent 
disabling.

3.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred on 
July 13, 2003, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment initiated on July 13, 2003, 
at Largo Medical Center.  Records from Largo Medical Center 
indicate that the veteran was brought to the emergency room 
because of an accidental drug ingestion.  The emergency room 
treatment records identify the drug as "GHB."  

Because the medical expenses incurred on July 13, 2003, were 
not authorized, the next determination that must be made is 
whether the veteran is entitled to reimbursement or payment 
by VA of such unauthorized medical expenses.  Unauthorized 
medical expenses may be paid or reimbursed pursuant to either 
38 U.S.C.A. §§ 1728 or 1725.

Under 38 U.S.C.A. § 1728, such payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  To 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical service, all of the three criteria 
under 38 U.S.C.A. § 1728 must be satisfied.  See Malone v. 
Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 17.52, 
17.53, 17.54.  

In July 2003, service connection was in effect for a single 
disability, major depressive disorder, evaluated as 30 
percent disabling.  The combined evaluation was 30 percent 
disabling.  In this regard, it is noted that the veteran has 
argued that the drug which he accidentally ingested in on 
July 13, 2003, was due to an effort to self-medicate.  
Specifically, he argues that, since discharge, he has periods 
during which his thoughts and actions are out of control and 
he experiences suicidal feelings.  Thus, he was trying to 
self medicate to numb and control his thoughts and actions.  
However, it is not shown that the drug which the veteran 
accidentally ingested was prescribed to treat his service 
connected depressive disorder.  Moreover, the emergency 
treatment records characterize the drug as recreational and 
VA outpatient treatment records show that it was indicated he 
was using GHB for body building, though this is not clear.  

Thus, the Board finds that the veteran was not treated for a 
service connected disability on July 13, 2003, nor was the 
condition, for which he was treated either associated with, 
or aggravating, an adjudicated service connected disability.  
In short, the criteria for payment or reimbursement of 
unauthorized medical expenses under the regulation at 
38 C.F.R. § 17.120, which implements the statute at 
38 U.S.C.A. § 1728, has not been met.  

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000. 

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.

The emergency room treatment records reflect that, at the 
time of his arrival at 12:15, he and paramedics provided a 
history of accidental drug ingestion, identified as "GHB" 
and his symptoms were of moderate severity.  These records 
note that the veteran was agitated, confused, disoriented, 
and uncooperative for examination.  However, the emergency 
room records do not reflect that the veteran's condition was 
identified as emergent upon admission.  Four hours and forty-
five minutes later, at 17:00, the veteran was discharged home 
with the diagnosis of accidental drug overdose and the 
instruction to "just say no to drugs."

The veteran has argued that the ingestion of GHB caused him 
to pass in and out of consciousness such that he was rendered 
unable to communicate with the emergency personnel to let 
them know that he was a veteran and instruct them to take him 
to a VA facility.  He claims that he was incapable of 
explaining his medical circumstances and powerless to dictate 
where his care needed to take place.  Thus, he argues that VA 
facilities were not feasibly available to provide the needed 
care and Largo Medical Center Hospital was the only option he 
had.  

The contentions with respect to the veteran's loss of 
consciousness and inability to communicate with medical 
personnel is not supported by the contemporaneous emergency 
room treatment records which reflect that he was confused and 
disoriented but that these symptoms were of moderate severity 
and he was able to provide a history to emergency personnel.  
Thus, the veteran's contentions with respect to this claim 
are of diminished probative value.  

An October 2003 statement from a VA physician who reviewed 
the veteran's claims file, to include his emergency room 
records, finds that willfull misconduct is noted with respect 
to the veteran's accidental drug ingestion in the context of 
recreational drug use.  This statement concludes that the 
veteran's presentation met the criteria for "emergency, as 
determined by a prudent layperson;" however, VA facilities 
were available to the veteran a short distance away, at Bay 
Pines VAMC.  As such, the physician concluded that 
reimbursement cannot be provided for this episode of care.  
The Board finds this opinion to be very probative evidence 
against the veteran's claim.  

The Board recognizes that the veteran experienced confusion 
and disorientation when he went to Largo Medical Center, 
however; a VA medical facility was feasibly available to him 
at that time.  The Bay Pines VA Medical Center is only eight 
miles away from Largo Medical Center.  Therefore, regardless 
of whether the veteran meets the other criteria under 
38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, there was a VA 
medical facility feasibly available to him.  Thus the veteran 
cannot be reimbursed under 38 U.S.C.A. § 1728 or 38 U.S.C.A. 
§ 1725.  The totality of the evidence in this case suggests 
that it would have been reasonable for the veteran to use the 
VA facility for his accidental drug ingestion.

In order to establish entitlement to reimbursement, the 
veteran must satisfy the enumerated criteria.  As reflected 
by the above analysis, the veteran does not satisfy the 
criteria for reimbursement under the applicable laws and 
regulations.  His claim for payment or reimbursement for the 
cost of private emergency treatment on July 13, 2003, must be 
denied.  The evidence is not in equipoise so as to warrant 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notwithstanding the duty to assist letter which was provided 
to the veteran in January 2005; the Board finds that the VCAA 
and its implementing regulations do not apply to claims for 
benefits governed by 38 C.F.R. Part 17 (the governing 
regulations for reimbursement of private medical expenses).  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  In any 
event, the Board finds that the duty to assist the veteran in 
this case has been met.



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


